DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Reponses to Applicant’s Remarks/Argument
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive. Applicant has amended claims 1, 7, 11, 12, 19 and 20, canceled claims 9 and 10. Accordingly Claims 1-8 and 11-20 remain in the application. 

In response to Applicant’s argument found in page 9-10 recites: “Brown does not describe a CNSLG (classification criteria or category) of a SLG or the steps of: obtaining, on a local data engine system, ... evaluating, on the local data engine system, the external statistics from the external resource of the external data engine system for compliance with CNSLG of the SLG associated with the data engine request; 
modifying, on the local data engine system, an optimization and an execution plan for processing the data engine request based on the evaluation of the external statistics and the CNSLG associated with the data engine request”

In response to Applicant’s argument, Examiner reads “CNSLG (classification criteria or category)” in light of specification of pending application in paragraph [0016] recites: 
Brown US 2020/0210428 “[0016] As described more completely herein and below, the system 100 provides processing for a Contract Negotiated SLG (CNSLG) 117 for multi-systems (UDA). A new and novel classification criteria is provided in the workload request management 111 allowing components of the system 100 to properly manage or determine whether the SLG 117 can even be satisfied utilizing the external environment API grid 115. [0025] The returned metadata statistics from the external DBMS 120 is then provided to the workload request manager 111 and verified against a new CNSLG classification criteria, which is built based on remote request estimates associated with the external DBMS 120 and new automated actions that can be taken based thereon.”
With respect to the cited paragraphs above, Applicant also has amended claim 1 recites: “.. Contract Negotiated Service Level Goal (CNSLG) classification criteria of a Service Level Goal (SLG) associated with the data engine request”
As recited in the claim 1 and paragraphs of specification, CNSLG is merely an additional classification criteria/category for managing workload to assist existing SLG and they do not clearly point out the patentable subject matter.
Furthermore, claimed limitation of claim 1 recited: “for compliance with Contract Negotiated Service Level Goal (CNSLG) classification criteria of a Service Level Goal (SLG) associated with the data engine request” with regards to the specification of Brown US 2020/0210428 “[0016]: “A new and novel classification criteria is provided in the workload request management 111 allowing components of the system 100 to properly manage or determine whether the SLG 117 can even be satisfied utilizing the external environment API grid 115” fails to show certain features of applicant’s invention because they do not clearly point out the patentable novelty.
In response to other parts of amendment made to claims, Examiner also has re-mapped the existing claim elements to relevant portions of references in order to enhance responses to the each of Applicant’s arguments. Accordingly, Applicant is advised to review detailed mapping of claim limitations to the relevant sections.

Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 7, 11-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ewen et al. US 2006/0195416 Al, hereinafter Ewen in view of Brown et al. US 8775413 B2, hereinafter Brown.

As per claim 1, (Currently Amended) A method, comprising: (With respect to claim1, Ewen discloses) receiving, on a local data engine system, a data engine requests the local data engine system comprising a local database management system (DBMS); (Ewen [0003] lines 1-3: Database management systems (DBMS), particularly relational DBMSs, are widely used. Conventional local DBMSs, such as DB2, utilize local data sources.)

identifying, on the local data engine system, a portion of the data engine request that is to be processed (Ewen [0007] lines 1-4: Once the portions of the query to be executed locally and remotely, by the external data source(s), are determined, SQL statements for the portions of the query being executed remotely are generated for the appropriate external data sources)

by an external data engine system, the external data engine system comprising an external DBMS different from the local DBMS; (Ewen Par.[0018] and Par.[0024] disclose a difference between the federated DBMS which utilize external data sources whereas a conventional DBMS rely on local statistics for the data  Ewen [0018] “Conventional local DBMSs rely upon statistics for the data in the conventional DBMS in order to calculate cardinalities and, therefore, the cost of executing queries. Ewen [0024] “The federated DBMS in which the method 100 is utilized is associated with at least one, and generally more, external data sources.

obtaining, on the local data engine system, external statistics from an external resource of the external data engine system to be used in fulfilling the portion of the data engine request that is to be processed by the external data engine system; (Ewen in claim 4 discloses a step for determining a portion of the query utilizing the external data source (i.e., “fulfilling the portion of the data engine request”) 4. The method of claim 1 wherein ...  parsing the query to determine a portion of the query utilizing the external data source; and generating the at least one optimizer query based on the portion of the query utilizing the external data source.”)

evaluating, on the local data engine system, the external statistics from the external resource of the external data engine system (Ewen [0006] “The conventional query optimizer determines the cost of executing portions of the query at a particular external source using the statistics on the remote data to estimate the cardinalities of the results that will come back from the external data source.”)

modifying, on the local data engine system, an optimization and an execution plan for processing the data engine request based on the evaluation of the external statistics and the classification criteria associated with the data engine request, (Ewen discloses a method of determining whether the information provided to the optimizer should be updated (i.e., “modifying, on the local data engine system”) to improve the selection of a query execution plan by analyzing the statistics (i.e., “based on the evaluation of the external statistics”) collected for the optimizer queries. Ewen [0027] “Once statistics are collected for the optimizer queries, the statistics may be analyzed to determine whether the information provided to the optimizer should be updated to improve the selection of a query execution plan.”)

obtaining, on the local data engine system, actual resource utilization metrics from the external data engine system for the portion of the data engine request that was processed by the external data engine system; evaluating, on the local data engine system, the actual resource utilization metrics from the external data engine system for compliance with the SLG associated with the data engine request; (Ewen discloses a step for generating optimizer query by utilizing resources of the external data resources wherein each of the external data sources (i.e., “actual resource utilization metrics from the external data engine”) were used in executing the query. Ewen [0025] “Thus, at least one optimizer query may be generated for each of the external data sources used in executing the query. The optimizer queries provided may be configured to utilize resources of the external data source(s) used in executing the query.”)

and performing, on the local data engine system, further adjustments of the modified optimization and the modified execution plan, or a determination that the SLG associated with the data engine request cannot be obtained, based on the evaluation of the actual resource utilization metrics. (Ewen teaches a method of analyzing statistics collected for the optimizer queries to determine whether the information provided to the optimizer should be updated(i.e., “further adjustments of the modified optimization and the modified execution plan”) Ewen [0027] “Once statistics are collected for the optimizer queries, the statistics may be analyzed to determine whether the information provided to the optimizer should be updated to improve the selection of a query execution plan.”)

(With respect to claim 1, Ewen does not explicitly disclose a step for determining the classification criteria of a Service Level Goal (SLG) associated with the data engine request) for compliance with Contract Negotiated Service Level Goal (CNSLG) classification criteria of a Service Level Goal (SLG) associated with the data engine request.
However, Brown in col.6 lines 50-58 teaches a technique of assigning a set of incoming request characteristics (i.e., “classification criteria of a Service Level Goal”) to workload groups, monitoring the execution of the workload group against the goals and regulating the workload flow (i.e., “for compliance with Contract Negotiated Service Level Goal (CNSLG)”) and setting priorities to achieve the SLG (Brown col.6 lines 50-58: “The system's operation has four major phases: 1) assigning a set of incoming request characteristics to workload groups, assigning the workload groups to priority classes, and assigning goals (called Service Level Goals or SLGs) to the workload groups; 2) monitoring the execution of the workload groups against their goals; 3) regulating (adjusting and managing) the workload flow and priorities to achieve the SLGs; and 4) correlating the results of the workload and taking action to improve performance.”) 
Thus, one of ordinary skill in the art would have motivated to use the teachings of Brown, the steps for evaluating the incoming query request characteristics and assigning a set of incoming requests to the appropriate workload groups based on the set of rules defined in SLG because it would effectively utilize system resources and allow achieving the performance improvement on the query system. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Brown into the system of Ewen because, they are analogous art as being directed to the same field of endeavor, a system and method of optimizing query process in the distributed database system. (See Ewan FIG. 1, element 16 “Optimizer”, FIG. 2 element 104, Brown Col. 21 lines 55-65, FIG. 15, element 115)

As per claim 2, (Original) The method of claim 1, wherein receiving further includes (Ewen discloses a method of executing a portion of the query on an external data source) receiving the data engine request as a data engine query.(Ewen [0032] The optimizer queries are provided for execution to the external data sources, via step 158. In one embodiment, the optimizer queries may provide immediate feedback, for example by piggy backing the optimizer queries with the portion of the query being executed on the external data source.)

As per claim 3, (Original) The method of claim 2, wherein identifying further includes (Ewen discloses a method of using query optimizer to generate the portion of the query (e.g., “identifying the portion”) to be executed on the external data source) identifying the portion as access to a remote function located on the external data engine system.  (Ewen [0031] Optimizer queries are generated for the external data source(s) used in executing the query in accordance with the query execution plan, via step 156. The particular optimizer queries generated depend upon the portion of the query being executed on the external data source and the 154 determination in step of which statistics are to be updated.)

Claims 4, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ewen, in view of Brown and further in view of McKenna, US 20150149436 A1, hereinafter McKenna.

As per claim 4, (Original) The method of claim 3, (Ewen does not explicitly discloses using API for accessing remote function and external data engine system for executing external queries) wherein identifying further includes identifying an Application Programming Interface (API) for accessing the remote function and the external data engine system from an external query grid mapping.  
However, Ewen in view of McKenna discloses a method of specifying rewrite as a command for the database system using an application programming interface (API) (McKenna [0062] “In an embodiment, the rewrite constraints are specified using a rewrite constraint language. Each constraint may be specified by a string conforming to the syntax of the rewrite constraint language. Alternatively, the rewrite constraints specification may be provided an XML string or any other format, for example, using the Javascript Object Notation (JSON) format. The rewrite constraint may be specified as a command for the database system. The rewrite constraint may be specified using an application programming interface (API)”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, being motivated to combine the teachings of McKenna, “specifying rewrite as a command for the database system using an application programming interface (API)” into the system of Ewen because, it would enhance system maintenance/service by replacing a complex set of database call procedures with a smaller set of API calls.

As per claim 5, (Previously Presented) The method of claim 4, (Ewen does not explicitly discloses a method of using remote function to obtain the statistics or data) wherein obtaining further includes obtaining the external statistics as a total number of rows in the remote function and a data size of the rows in the remote function.  
However, Ewen in view of McKenna discloses a method of specifying rewrite constraint using an API (e.g., calling “remote function”) which provides directives to the database system to generate temporary tables (e.g., table containing number of rows, occupying size of data) for storing intermediate results of database queries and rewrite the corresponding database queries in terms of the temporary tables: 
(McKenna [0062] lines 7-10: “The rewrite constraint may be specified as a command for the database system. The rewrite constraint may be specified using an application programming interface (API).”
McKenna [0006] Embodiments disclosed herein rewrite database queries based on rewrite constraints specification. The rewrite constraints specification provides directives to the database system to generate temporary tables for storing intermediate results of database queries and rewrite the corresponding database queries in terms of the temporary tables. Explicitly creating these temporary tables allows the database system to estimate accurate statistics related to these temporary tables, thereby allowing the database system to optimize the corresponding database queries better.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, being motivated to combine the teachings of McKenna, “rewriting constraint using an application programming interface (API)” into the system of Ewen because, it would enhance system maintenance/service by reducing number of steps to rewrite constraints as API have a few of commonly used steps may already be implemented.

As per claim 6, (Previously Presented) The method of claim 4, (Ewen discloses) wherein obtaining further includes obtaining the external statistics as a histogram for column groupings associated with the remote function. (Ewen in paragraph [0004], a method of including the number of rows in a table, the number of distinct values for a column, histograms of the distribution of data values in a column and joint statistics on groups of columns (e.g., “for column groupings”) in order to deal with possible correlations between column values. Ewen [0004] lines 10-18: The statistics might include the number of rows in a table, the number of distinct values for a column (e.g., “for column groupings”), histograms of the distribution of data values in a column, (e.g., “obtaining the statistics as a histogram”) the number of distinct index keys, and the most frequent values in a column. Advanced conventional query optimizers may also use joint statistics on groups of columns in order to deal with possible correlations between column values. In addition, many query optimizers also utilize statistics for other parameters in determining the cost.)

As per claim 7, (Currently Amended) The method of claim 1, (Ewen discloses) wherein modifying further includes processing automated actions to create the modified optimization and the modified execution plan based on the external statistics and the SLG.  (Ewen teaches a method of using the statistics to determine whether the information provided to the optimizer should be updated (e.g., “create a modified optimization and a modified execution plan based on the statistics and the SLG”) to improve the selection of a query execution plan. Ewen [0027] lines 9-13: Once statistics are collected for the optimizer queries, the statistics may be analyzed to determine whether the information provided to the optimizer should be updated to improve the selection of a query execution plan. In a preferred embodiment, this analysis may be performed utilizing the learning optimizer of the above-identified co-pending patent application.)

Claims 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ewen in view of Brown, further in view of Chaudhuri et al., US 20040010488 A1, hereinafter Chaudhuri.

As per claim 8, (Previously Presented) The method of claim 7, (With respect to claim 8, Ewen does not explicitly discloses a method of evaluating rules to select the automated actions.)
wherein processing further includes evaluating rules to select the automated actions.
However, Ewen in view of Chaudhuri discloses a method of evaluating the benefit of a given intermediate statistic over the workload (e.g., “evaluating rules to select”) and adding intermediate statistics to the pool (e.g., “automated actions”) that provide relatively great benefit (Chaudhuri, Par. [0025] If additional intermediate statistics are necessary, and where the relational database has a workload that includes a set of queries that have been executed on the database, a pool of intermediate statistics may be generated based on the queries in the workload. For example, the pool of intermediate statistics may be generated by evaluating the benefit of a given intermediate statistic over the workload and adding intermediate statistics to the pool that provide relatively great benefit.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, being motivated to combine the teachings of Chaudhuri into the combined system of Ewen, because it provides benefit of a given intermediate statistic over the workload and adding intermediate statistics to the pool that provide relatively great benefit.

As per claim 9, (Canceled) 
As per claim 10, (Canceled)

As per claim 11, (Original) The method of claim 1 further comprising, (Ewen does not explicitly disclose) notifying a local data engine administrator 
However, Brown teaches a method of event notification feature as part of automated action category (Brown col. 15 lines 46-50: “The automated action will fall into one of four broad categories (as shown in FIG. 8): 1. Notify (block 825); 2. Change the Workload Management Rule Set's Working Values (block 830)”)
(Further, Ewen does not explicitly disclose) when the external statistics or the actual resource utilization metrics are unable to satisfy the SLG for the data engine request.
However, Brown teaches a step for monitoring each workload group and determining that if they meet SLG and allowing automatically adjusted to better enable meeting SLGs (Brown “Current response times and throughput of each workload group are also monitored dynamically to determine if they are meeting SLGs. A resource weight allocation for each performance group can be automatically adjusted to better enable meeting SLGs using another set of heuristics described with respect to FIGS. 6A and 6B.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, being motivated to combine the teachings of step for automatically adjusting resource weight allocation based on the SLG rules and notifying the event because, it would enhance system maintenance/service as well as user experiences by alerting administrator with a notification to draw attention for a task that require a human intervention for a resolution.

As per claim 12, (Currently Amended) A method comprising: altering a query execution plan for a query on a local database management system based on external system costs obtained from an external database management system. (Ewen [0031] “The particular optimizer queries generated depend upon the portion of the query being executed on the external data source and the determination in step 154 of which statistics are to be updated. In a preferred embodiment, the optimizer queries obtain information about the cardinalities of the operators used by the external data source in executing the portion of the query in accordance with the query execution plan.”)

(Ewen does not explicitly disclose) different from the local database management system to fulfill a portion of the query and Contract Negotiated Service Level Goal (CNSLG) classification criteria of a Service Level Goal (SLG) for the query; 
However, Brown in col.6 lines 50-58 teaches a technique of assigning a set of incoming request characteristics (i.e., “fulfill a portion of the query”) to workload groups, monitoring the execution of the workload group against the goals and regulating the workload flow and setting priorities to achieve the SLG (i.e., “Contract Negotiated Service Level Goal (CNSLG) classification criteria of a Service Level Goal (SLG) for the query”) (Brown col.6 lines 50-58: “The system's operation has four major phases: 1) assigning a set of incoming request characteristics to workload groups, assigning the workload groups to priority classes, and assigning goals (called Service Level Goals or SLGs) to the workload groups; 2) monitoring the execution of the workload groups against their goals; 3) regulating (adjusting and managing) the workload flow and priorities to achieve the SLGs; and 4) correlating the results of the workload and taking action to improve performance.”) 
Thus, one of ordinary skill in the art would have motivated to use the teachings of Brown, the steps for evaluating the incoming query request characteristics and assigning a set of incoming requests to the appropriate workload groups based on the set of rules defined in SLG because it would effectively utilize system resources and allow achieving the performance improvement on the query system. 

obtaining actual resource utilization metrics from the external database management system when the portion is processed for the query execution plan on the external database management system; (Ewen in paragraph [0025] discloses a step for generating optimizer query by utilizing resources of the external data resources wherein each of the external data sources (i.e., “actual resource utilization metrics from the external database management system”) were used in executing the query. Ewen [0025] “Thus, at least one optimizer query may be generated for each of the external data sources used in executing the query. The optimizer queries provided may be configured to utilize resources of the external data source(s) used in executing the query.”)

evaluating the actual resource utilization metrics as the external system costs for compliance with the SLG associated with the data engine request; and adjusting the query execution plan for the query based on the evaluation of the actual resource utilization metrics and the SLG.  (Ewen teaches a method of analyzing statistics collected (i.e., “evaluating the actual resource utilization metrics”) for the optimizer queries to determine whether the information provided to the optimizer should be updated(i.e., “adjusting the query execution plan for the query based on the evaluation”) Ewen [0027] “Once statistics are collected for the optimizer queries, the statistics may be analyzed to determine whether the information provided to the optimizer should be updated to improve the selection of a query execution plan.”)

As per claim 13. (Previously Presented) The method of claim 12, (Ewen does not explicitly disclose) wherein altering further includes altering the query execution plan by evaluating rules 
However, Brown teaches a step for adjusting weight allocation based on SLGs (Brown col.8 lines 58-61: “A resource weight allocation for each performance group can be automatically adjusted to better enable meeting SLGs using another set of heuristics described with respect to FIGS. 6A and 6B.” Brown col. 25 lines28-32: “Optimizer 320 to identify at least one rule resulting from the monitored System Conditions and Operating Environment Events, and then an optimal query execution plan is selected by the Optimizer 320 from among a plurality of query execution plans generated for the query”)

and applying automated actions to a local optimization associated with a local portion of the query processed on the local database management system. (Ewen discloses a method of determining whether a portion of the query is to be executed on the remote data source depend on the cost of executing the portion of the query on the external data source versus the cost of executing the portion of the query locally. Ewen [0006] “The conventional query optimizer determines the cost of executing portions of the query at a particular external source using the statistics on the remote data to estimate the cardinalities of the results that will come back from the external data source. Thus, whether a portion of the query is to be executed on the remote data source depend on the cost of executing the portion of the query on the external data source versus the cost of executing the portion of the query locally.”)
Thus, one person having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Brown with the combined system of Ewen for the advantageous purpose of enhancing system performance by automatically adjust resource weight allocation to optimize query execution plan.

As per claim 14, (Original) The method of claim 13, (Ewen and combined do not explicitly discloses) a method of selecting at least one automated action that alters a local resource priority)
wherein selecting at least one automated action that alters a local resource priority associated with processing the local portion or that changes the local resource to a different local resource.  
However, Brown discloses a method of dynamically adjusting resources allocation by assigning certain weights to resource partitions and allocation groups (Brown col. 6 lines 18-26: “The DBS 100 described herein accepts performance goals for each workload as inputs, and dynamically adjusts its own performance, such as by allocating DBS 100 resources and throttling back incoming work. In one example system, the performance parameters are called priority scheduler parameters. When the priority scheduler is adjusted, weights assigned to resource partitions and allocation groups are changed.”)
Thus, one person having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Brown with the combined system of Ewen for the advantageous purpose of enhancing system performance by automatically adjust resource weight allocation to optimize query execution plan.

As per claim 15, (Previously Presented) The method of claim 12, wherein altering further includes (Ewen discloses a method of determining the cost of executing portions of the query at a particular external source (e.g., “determining the external system costs”) using the statistics on the remote data to estimate the cardinalities of the results) determining the external system costs based on metadata statistics obtained from the external database management system that estimates a cardinality associated with processing the portion on the external database management system.  (Ewen [0006] The conventional query optimizer determines the cost of executing portions of the query at a particular external source using the statistics on the remote data to estimate the cardinalities of the results that will come back from the external data source. Thus, whether a portion of the query is to be executed on the remote data source depend on the cost of executing the portion of the query on the external data source versus the cost of executing the portion of the query locally.)

As per claim 16, (Previously Presented) The method of claim 15, (Ewen discloses a method of including the number of rows in the table to determine statistics) wherein determining further includes estimating the cardinality based on a histogram for indices associated with a table used by the external database management system when processing the portion on the external database management system.  (Ewen [0004] “The statistics might include the number of rows in a table, the number of distinct values for a column, histograms of the distribution of data values in a column, the number of distinct index keys, and the most frequent values in a column. Advanced conventional query optimizers may also use joint statistics on groups of columns in order to deal with possible correlations between column values. In addition, many query optimizers also utilize statistics for other parameters in determining the cost.”)

As per claim 17, (Previously Presented) The method of claim 12, wherein altering further includes (Ewen does not explicitly discloses) process one or more probing queries on the external database management system to estimate the external system costs.  
However, Chaudhuri discloses a method of testing (e.g., “probing queries”) whether the current subset of statistics is enough for estimation purposes (e.g., “to estimate the external system costs”), MNSA considers how the presence of such statistics would impact optimization of queries without building statistics first: (Chaudhuri, Par. [0088] “For a given workload, the base table MNSA algorithm incrementally identifies and builds new statistics over the base tables until it determines that no additional statistic is needed. To test whether the current subset of statistics is enough for estimation purposes, MNSA considers how the presence of such statistics would impact optimization of queries without building statistics first.”)
Thus, one person having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Chaudhuri with the combined system of Ewen for the advantageous purpose of enhancing system security by testing (e.g., “probing queries”) whether the current subset of statistics is enough for estimation purposes prior to the execution of query plan.

As per claim 18, (Previously Presented) The method of claim 12 further comprising, (Ewen does not explicitly discloses) determining based on the adjusting whether the SLG can be satisfied or is unable to be satisfied for the query by the local system as an initiating system for the query. 
However, Brown teaches a step for analyzing a resource weight allocation for each performance group and automatically adjust to better enable meeting SLG. (Brown col.8 lines 58-61: “A resource weight allocation for each performance group can be automatically adjusted to better enable meeting SLGs using another set of heuristics described with respect to FIGS. 6A and 6B.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, being motivated to combine the teachings of Brown, because it provides benefit of optimizing workload by making adjustment to SLG improve the query performance.

As per claim 19, (Currently Amended) A system, comprising: (Ewen does not explicitly discloses) a local database management system; at least one hardware processor; a non-transitory computer-readable storage medium having executable instructions representing a workload request manager; (Ewen [0044] “Software written according to the present invention is to be stored in some form of computer-readable medium, such as memory, CD-ROM or transmitted over a network, and executed by a processor. Consequently, a computer-readable medium is intended to include a computer readable signal which, for example, may be transmitted over a network.”)
the workload request manager configured to execute on the at least one hardware processor from the non-transitory computer-readable storage medium and to perform processing to: integrate external statistics associated with an external database management system (Ewen [0026] “For example, step 104 may be deferred based on both the load on the external data source, the query itself, the identity of the external data source corresponding to particular optimizer queries, and the probability that statistics for the external data source are changing.”)

different from the local database management system fulfilling a portion of a request with local statistics associated with the local database management system fulfilling another portion of the request; (Ewen in claim 4 discloses a step for determining a portion of the query utilizing the external data source (i.e., “fulfilling a portion of a request with local statistics”) 4. The method of claim 1 wherein ...  parsing the query to determine a portion of the query utilizing the external data source; and generating the at least one optimizer query based on the portion of the query utilizing the external data source.”)

estimate external costs for the external database management system fulfilling the portion of a request based on the external statistics; modify a request execution plan on the local database management system based on the estimated external costs and Contract Negotiation Service Level Goal (CNSLG) category of a Service Level Goal (SLG) associated with the request,  obtain actual resource utilization metrics on the local database management system from the external database management system for the portion of the request that was processed by the external database management system; evaluate the actual resource utilization metrics on the local database management system for compliance with the SLG associated with the request; and perform further adjustments of the modified request execution plan on the local database management system, or a determination that the SLG associated with the request cannot be obtained, based on the evaluated actual resource utilization metrics. 
Above portion of claimed limitation of Claims 19 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above. 

As per claim 20, (CURRENTLY AMENDED) The system of claim 19, (Ewen does not explicitly disclose CNSLG) wherein the workload request manager is further configured to perform processing to assign the external costs to CNSLG category and apply rules based on the CNSLG category to process automated actions to modify the request execution plan.  
However, Brown discloses a method of using cost functions of each system to determine routing (i.e., “perform processing to assign the external costs to CNSLG category”) wherein the cost functions provide estimated cost information (i.e., “apply rules based on the CNSLG”) that is used in the determining how to route a request, based on which system can meet the SLG (i.e., “automated actions to modify the request execution plan”) (Brown col.24 lines 58-65: “In one embodiment, the present invention uses cost functions of each system 100 to determine routing. Specifically, the cost functions provide estimated cost information that is used in the determining how to route a request, based on which system 100 can meet the SLG. Since each system 100 may be tuned differently, the cost function may be utilized to determine which system 100 should be used for a particular query or query step.”)
Thus, one of ordinary skill in the art would have motivated to use the teachings of Brown, estimating cost information that is used in the determining how to route a request, based on which system can meet the SLG and then perform cross-comparison of those patterns to satisfaction levels or business requirements to find the most optimized route for the given business requirement that would result improved and cost saving query performance.

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
EVALUATION OF EXISTENTIAL AND UNIVERSAL SUBQUERY IN A RELATIONAL DATABASE MANAGEMENT SYSTEM FOR INCREASED EFFICIENCY (US 5,864,840, Leung et al.) - A relational data base management system includes a query processor that permits consideration of alternative query plans by the query optimizer so one table can be sent to a selected network location for subquery evaluation in consideration of maximum processing efficiency.


Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154 

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154